Title: To James Madison from Caesar A. Rodney, 26 September 1810
From: Rodney, Caesar A.
To: Madison, James


My Dear Sir,Wilmington Sept 26. 1810.
The enclosed letter, from Captain R. C. Dale was received the day before yesterday. The resignation he speaks of, if I recollect, was put into the hands of some officer of the U. S. army, & when I spoke to the Secretary at war, had not reached the office. His answer was that it should be accepted when received. Mr. Dale has been selected as the Democratic candidate for congress, & with a prospect I hope of success. Should this county give 2.800 votes my confidence will be considerable in the result of the state election, as the two Federal counties are divided in some degree; & I should not be surprized if the Republicans succeeded in Kent. Our State election would have been secure, had they not healed the great division in Sussex, by taking up my relation Daniel Rodney as their candidate for Governor. This situation he has been long desirous to obtain, and would have deserted his old friends with a numerous force, had they not gratified his wishes, which I flattered myself they would not have done. The methodists will finally revolutionise this state. Religion alone is equal to the task of thorough reform.
After a severe & long attack of bilious fever in the early part of summer, a person is generally an invalid until frost. With respect to myself, it has been unfortunately the case this season. And in a very infirm state of health I have been afflicted with the loss of my eldest & my favourite son in his fourteenth year. From these scenes of personal calamity I turn my eyes to the more charming prospects of public prosperity which the late news presents. France has at len[g]th yielded to the dictates of justice & interest combined. May England soon follow in her wake. Yours Truly & Affectionately
C. A. Rodney
